Title: Abigail Adams to John Adams, 30 July 1776
From: Adams, Abigail
To: Adams, John


     
      
       July 30 1776
      
     
     I wrote you by the post, but as Capt. Cuznow Cazneau goes to morrow perhaps this may reach you first. As to myself I am comfortable. Johnny is cleverly. Nabby I hope has gone thro the distemper, the Eruption was so trifling that to be certain I have had innoculation repeated. Charles and Tommy have neither had Symptoms, nor Eruption. Charles was innoculated last Sabbeth evening a second time, Tommy to Day, the 3 time from some fresh matter taken from Becky Peck who has enough for all the House beside.
     This Suspence is painfull. I know not what to do with them. It lengthens out the Time which I can but ill afford, and if they can have it, I know not how to quit till I can get them through. Youth youth is the time, they have no pains but bodily, no anxiety of mind, no fears for themselves or others, and then the Disease is much lighter. The poor Doctor is as anxious as we are, but begs us to make it certain if repeated innoculations will do it. There are now several patients who were innoculated last winter and thought they passd through the Distemper, but have now taken it in the natural way.
     Mrs. Cranch and two of her children are in this uncertain State, with a great number of others which I could mention. Tis a pestilence that walketh in Darkness. Mrs. Warren with whom I was yesterday, lay the whole day in a State little better than nonexistance. I greatly feard she would not survive it, but to day she is revived and many pocks appear upon her. But tis a poor Buisness at the best, where I entertaind one terror before, I do ten now. The Season of the year is very unfit for the Distemper, the Tone of every persons vessels are relaxed, very little Spring in the Air, and the medicine too powerfull for weak constitutions.
     I hope to be properly thankfull that I and mine are so far so comfortable through—I think I have all my difficulties to Grapple with alone and seperete from my Earthly prop and Support.
     I begin to long again for the sweet air of Braintree, and the time to come will be much longer than the time past.
     Pray Let Mr. Hancock know that I have availd myself of his kind offer so far as to send for some fruit from his Garden. Every thing here bears such a prize as would surprize you to be told. The Gentery were kind enough to cut down a number of my unkles fruit Trees last winter, and to cut up his Current Bushes, but we have had kind Friends. Mrs. Newall has been exceedingly so.—Pray make my Regards to the presidents Lady and tell her since she baulked me of the wedding cake to which I laid claim by promise, I expect she will remember me upon an other occasion which I hear is like to take place.
     O my dear Friend do you know how I feel when I look Back upon a long absence. I look forward with the Thought that the year is but half spent. I often recollect those lines “O ye Gods annialate but time and Space, and make two Lovers happy.”
     
     
      July 31
     
     I have the pleasure to tell you this morning that I think Tommys second innoculation has taken as he was very ill last night and the eruptive fever seems comeing on. Tis ten days since the second.
    